DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/07/2020.
Applicant's election with traverse of group in the reply filed on 12/07/2020 is acknowledged.  The traversal is on the ground(s) that lack of unity was not found.  This is not found persuasive because the lack of unity is found based on the rejection based on United States Patent Application No. 2005/0098553 to Devine in view of United States Patent Application No. 2011/0230055 to Ito et al below.
The requirement is still deemed proper and is therefore made FINAL. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Heating system in claim 1, which typically consists of at least one inductor, a plurality of windings, as supported by page 9, lines 12-15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2005/0098553 to Devine in view of United States Patent Application No. 2011/0230055 to Ito et al.
In regards to Claim 1, Devine teaches a reactor 34 Fig. 1, 3, 4, 5 for processing/annealing semiconductor material on substrates 106, comprising: a reaction chamber (34, prior art but to support the generic teachings from Devine) provided with a cavity (interior of 34) defined by a lower wall (bottom of 34), an upper wall (top of 34, and also considered as 122 in Fig. 3, 4)) and lateral walls (vertical sidewalls of 34),  a susceptor 33, positioned inside said cavity (interior of 34), and adapted to support and heat substrates during processing [0007, 0052], a heating system 102 formed of heating lamps for annealing adapted to heat said susceptor [0052], an upper plate (200 comprising 207 and 209) that is positioned above said upper wall 122 and that overlies said susceptor so that it reflects thermal radiation emitted by said susceptor towards 
Devine does not expressly teach the heating system is at least one inductor, a plurality of windings, as per the claim interpretation above.
Ito teaches that a deposition/film forming apparatus for epitaxy of Fig. 1 heating element can be a lamps for annealing or an induction heating coil, which is an inductor with a plurality of windings [0043].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Devine and change the heating device of Devine with the inductor with a plurality of windings as per the teachings of Ito. One would be motivated to do so, for the purpose of providing heat in an analogous manner. See MPEP 2143, Motivations A-E. 
Devine does not expressly teach the apparatus is for epitaxial deposition.
However, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

In regards to Claim 2, Devine teaches said plate 200 comprises a first part 207 wherein said first part 207 of said plate overlies said susceptor (as shown in the position of 202 over 106 in Fig. 3, 4, 5), and wherein said first part 207 of said plate 200 is adapted to move (via structures of 226, 228, 204, 214, 220, 212, 224) in particular to rotate (as per the turning of 207 via rotating disk 224), in order to reflect differently (as shown in Fig. 7 and 8).  
In regards to Claim 3, Devine teaches said plate 200 is divided in a first part 202, 207 and a second part 209 wherein said first part 202, 207 of said plate 200 overlies said susceptor (as it rests over 106) wherein said second part 209 of said plate 200 is positioned around said first part 207 of said plate 200 (as 209 covers 202), wherein said first part 207 of said plate 200 is adapted to move (via structures of 226, 228, 204, 214, 220, 212, 224), in particular to rotate (as per the turning of 207 via rotating disk 224) in order to reflect differently (as shown in Fig. 7 and 8), and wherein said second part 209 of said plate 200 is adapted to be maintained fixed at all times (as 207 slides into 202, 209).  

In regards to Claim 5, Devine teaches a first face (bottom of 202) of said first part 202 of said plate 202, 209 is adapted to reflect thermal radiation (as it reflects downwards, as it is a reflector plate [0054-0055]) and a second face top of 209 of said first part (202, 209) of said plate 200 is adapted to absorb thermal radiation (as it has cooling channels).  
In regards to Claim 6, Devine said second face 202 of said first part 202, 207 of said plate 200 has at least one absorbing area (absorption of cooling channels 211) and at least one reflecting area (bottom of 209); said areas being in particular complementary, as broadly recited, as they are overlapping.  
In regards to Claim 10, Devine teaches said second part 209 of said plate 200 has a hole (recesses on bottom 209 in 207 slides into in Fig. 5) with a shape, and wherein the shape of said hole of said second part 209 of said plate 200 corresponds to the shape of said first part 207 of said plate 200.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2005/0098553 to Devine in view of United States Patent Application No. 2011/0230055 to Ito et al, as applied to Claim 2 above, and in further view of United States Patent Application No. 2008/0202425 to Gelatos et al.
The teachings of Devine in view of Ito are relied upon as set forth in the above rejection of Claim 2.
In regards to Claim 7, Devine a second liquid flow 211 is provided in or on a second part interior of said plate 209, but does not expressly teach wherein a first liquid flow is provided in or on a first part of said plate.  

It would be obvious to one of ordinary skill in the art, to have two liquid flows of Devine by having an inner and outer liquid flows, or first and second liquid flows as per the teachings of Gelatos. One would be motivated to do so, for the predictable result of creating at top portion of the chamber body at a predetermined temperature. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2005/0098553 to Devine in view of United States Patent Application No. 2011/0230055 to Ito et al, as applied to Claim 2 above, and in further view of United States Patent Application No. 2018/0019136 to Hung.
The teachings of Devine in view of Ito are relied upon as set forth in the above rejection of Claim 2.
In regards to Claims 8 and 9, Devine teaches the susceptor has a circular shape as the wafer has a diameter [0071] and a single substrate is supported by the susceptor, such that the susceptor and the substrate have a diameter but does not expressly teach said first part of said plate has a circular shape, and wherein the diameter of said first part of said plate is smaller than the diameter of said susceptor, said susceptor is adapted to support a single substrate with circular shape, and wherein 
Hung teaches a reflector 500 Fig. 5 wherein the reflector has a circular shape as shown in Fig. 5 wherein, wherein 500 has a diameter smaller than the diameter of the substrate 320, 300 as the inner diameter is smaller than that of the substrate (as shown in Fig. 5) [0013-0028].
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality shape of the reflector that would tend to point toward the non-obviousness of freely selecting the circular reflector as per the teachings of Hung.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 8426778 to Bolt which teaches a rotating flaps of a reflector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                   

/KARLA A MOORE/Primary Examiner, Art Unit 1716